Citation Nr: 1428516	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-11 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right heel and Achilles tendon surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from February 1988 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision granted service connection for status-post right heel and Achilles surgery and assigned an initial noncompensable (zero) percent rating, effective November 1, 2007.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In a February 2010 rating decision, the agency of original jurisdiction (AOJ) granted an higher initial rating for the residuals of a right heel and Achilles surgery, awarding a 10 percent rating, effective November 1, 2007.  As this 10 percent rating is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue has been characterized as shown on the first page of this decision.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in September 2011.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals an October 2013 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining records in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, there are no documents in VBMS at this time.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a right heel and Achilles tendon surgery was manifested by pain and weakness with lateral movements or walking on uneven surfaces, approximating no more than a moderately severe foot injury.

2.  For the entire appeal period, the Veteran's residuals of a right heel and Achilles tendon surgery does not result in pes planus, weak foot, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion/nonunion of tarsal/metatarsal bones, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy or moderate limitation of ankle motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a right heel and Achilles tendon surgery have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.55, 4.56, 4.73, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the initially assigned rating for the service-connected residuals of a right heel and Achilles surgery, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection residuals of a right heel and Achilles surgery was granted and initial rating was assigned in the December 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records, Tricare outpatient treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in October 2007, August 2009 and October 2011, to determine the nature and severity of his disability.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of a right heel and Achilles tendon surgery as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  
As indicated in the Introduction, the Board previously remanded this case in September 2011 in order to obtain updated Tricare treatment records and to afford the Veteran a VA examination to determine the current severity of his service-connected residuals of a right heel and Achilles surgery.  Updated Tricare treatment records are contained in the claims file and a VA examination was conducted in October 2011.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his right heel disability, to include the impact such has on his daily life and employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available, as well as an indication that the Veteran's right heel disability may have increased in severity since the last VA examination, the Board remanded the case in September 2011 in order to obtain outstanding Tricare records and afford him a VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Increased Rating

A.  Relevant Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In this case, the Veteran's service-connected residuals of a right heel and Achilles surgery is rated under the diagnostic code for a foot injury.

Moderate residuals of foot injuries are rated as 10 percent disabling; moderately severe residuals of foot injuries are rated as 20 percent disabling; and severe residuals of foot injuries are rated as 30 percent disabling.   A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.   38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

B.  Residuals of a Right Heel and Achilles Tendon Surgery

The Veteran contends that a higher rating is warranted for his right heel disorder due to the consistent pain and lack of mobility he experienced.

An October 2007 VA examination report reflected the Veteran's complaints of constant pain, which he generally rated as a "4," and which was located in the plantar surface of the heel and the insertion area of the Achilles tendon to the calcaneus.  Other symptoms included the sensation of heat with "burning" in the heel and a lack of endurance due to pain.  There was no weakness or stiffness in the heel itself.   These symptoms were reported to be present at rest, although less intense, and increased with standing and walking.  Flare-ups usually occurred once a month, lasted for one week and were resolved by icing the heel, resting the heel and limiting weight-bearing.  He treated these symptoms with Motrin, usually taken once a day but occasionally twice a day when increased pain.  Precipitating factors included walking more, standing longer or increased impact activity such as when the Veteran was coaching his children.  The use of corrective devices, sole inserts or orthotics were denied.

Physical examination conducted by the October 2007 VA examiner revealed normal arches with full weight-bearing bilaterally.  Tenderness of the medial instep towards the proximal portion of the plantar fascia near insertion to the calcaneus was found with less tenderness directly mid-heel of the plantar surface and minimal tenderness of the posterior calcaneus.  The Achilles tendon was found to have normal (neutral) alignment without valgus or varus angulation of the os calcis in relationship to the long axis of the tibia/fibula or ankle pronation.  There was no effect of the toes as there was normal range of motion.  Examination was negative for valgus hallux, bunion formation at the first metatarsalphalangeal, painful motion of the toes, pain on manipulation of the feet, hammertoes, clawfoot or calluses along the plantar surface at the first metatarsophalangeal joint, along the heel or the lateral foot.  There was also no forefoot or midfoot malalignment, redness, swelling, edema, heat, instability or deformity, either visual or palpated, or evidence of uneven or abnormal weight-bearing.  There were also no skin or vascular changes present and no evidence of uneven or abnormal weight-bearing.  No functional limitation was noted with standing or walking.  The examiner found that the biggest limiting factor for the Veteran was pain, subjectively referred to as ankle pain, but that she could not express without resorting to mere speculation additional limitation by pain, fatigue, weakness or lack of endurance due to repetitive use or during a flare-up.

An April 2008 Tricare treatment note reflected the Veteran's complaints of daily right heel pain that was worse in the mornings but improved as the day went on.  Physical examination revealed tenderness on palpation at the mid-calcaneus without erythema, abnormal warmth, hallux valgus, limitation of motion or pain on motion.  An accompanying X-ray revealed findings consistent with the clinical history of a Hagland deformity.  

A May 2008 Tricare treatment note indicated that mild discomfort was elicited with palpation of the right Achilles tendon at the insertion and extending three to four cm proximal to the posterior aspect of the right calcaneus.  There was no edema but that there was mild erythema present at the insertion of the Achilles tendon.

An October 2008 Tricare treatment note found mild discomfort at the insertion of the Achilles tendon and at the end range of right ankle dorsiflexion, which was limited.  There was no erythema, edema or ecchymosis noted in the right foot.  

A February 2009 Tricare treatment summary noted the Veteran's complaints of chronic posterior right heel pain due to a large heel spur at the insertion of the Achilles tendon as well as frequent limping with walking.  The provider noted that despite treatment with cushioning devices, stretching and iontophoresis treatments, neither the Veteran symptoms nor his function had improved significantly.

An August 2009 VA examination report reflected the Veteran's complaints of constant pain over the posterior heel and Achilles and that his symptoms had gotten progressively worse since his surgery in 2001.  Other symptoms were reported to include weakness, stiffness, recurrent swelling, recurrent heat, occasional redness, frequent fatigability and lack of endurance due to pain.  Pain was reported to be "2-7/10" and was worse after prolonged standing and walking.  Flare-ups were reported to occur once per month, last two to eight weeks and result in pain rated as "8-9/10."  Flare-ups were precipitated by prolonged standing and walking and weight-bearing activities and were alleviated by sitting, resting, taking Motrin and applying ice and heat.  During flare-ups, he reported that he was hardly able to move his ankle and that he could only walk 100 yards.  Treatment was reported to include Motrin, which was taken as needed with good relief.  The use of an assistive device was denied with the exception of heel cup inserts, which were reported to help a little.  Daily activities such as standing for 30 to 60 minutes, walking one-half mile, doing yard work or going up the stairs were reported to aggravate the Veteran's heel pain.

Physical examination conducted by the August 2009 examiner found heel pain with ankle dorsiflexion, tenderness over the insertion of the Achilles at the posterior calcaneus and distal Achilles tendon.  Examination was negative for edema, instability, weakness, callosities, breakdown or an unusual shoe wear pattern that would indicate any abnormal weight-bearing.  Hammertoes, a high arch, clawfoot or other deformity, bunions or hallux valgus were also not found.  Gait was described as normal and arches were found to be normal and intact.  Metatarsophalangeal joint motion of the great toe was found to be 60 degrees of dorsiflexion.  Right ankle dorsiflexion was found to be to 10 degrees with pain and plantar dorsiflexion was found to be to 45 degrees.

During his July 2011 hearing, the Veteran testified that the overall quality of his life had been materially impacted by his right heel disorder, that he had daily constant pain and that he is not able to do the same things as other people his age.  Most of his symptoms were related to inflammation in the Achilles tendon and foot and were more or less constant though such symptoms were aggravated by increased or strenuous activity and excess weight-bearing.  He used items such as heel cups, silk socks, elevated wedges, custom-made orthotics and moleskin to prevent the rubbing and aggravation of his heel spur.  He treated his condition by avoiding strenuous activity such as running or hunting, resting, elevating, icing and using Motrin or Ibuprofen.  He reported that he experienced soreness and the radiation of the pain from the heel to the calf if he stood for more than 30 minutes or so and that he felt ankle stiffness in the morning but that it "loosened up" with use and he felt sore and tired after walking a certain distance.

An October 2011 VA ankle Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of having "good and bad days" with his right foot.  Other symptoms were reported to include residual soreness, stiffness that was worse in the morning and was limited in mobility.  Flare-ups were denied.  Occasional use of assistive devices, to include heel cups, heel lifts and orthotics, were reported.  Physical examination did not reveal any localized tenderness or pain on palpation of the joints/soft tissues.  Right ankle plantar flexion was found to be from zero degrees to 45 degrees or greater and right ankle dorsiflexion was found to be from zero degrees to 20 degrees or greater, both without objective evidence of painful motion.  Repetitive testing did not reveal any additional limitation of motion.  He was found to not suffer from shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture or malunion of the calcaneus (os calcis) or talus (astragalus) and he did not have a talectomy (astragalectomy).

An October 2011 VA foot DBQ report notes the Veteran's complaints that walking on uneven surfaces caused pain and instability to the right ankle and foot and that he experienced occasional flare-ups with inflammation if he wore the wrong shoes or if walking on uneven ground or surfaces.  Such flare-ups were reported to occur when the ankle was required to move in a manner that was uncomfortable (i.e., side to side).  Increased pain also occurred with long periods of standing or using the stairs.

Physical examination conducted by the October 2011 VA examiner found weakness to bilateral feet with inversion and eversion and "+4/+5," and without skin breakdown, erythema or tenderness to the touch.  When asked to rise on tip toes, the right foot became tremulous and the Veteran was unable to maintain a raised position for more than five seconds.  Examination was negative for Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired claw foot (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, other foot injuries or a bilateral weak foot.  An accompanying X-ray found right foot degenerative or traumatic arthritis.  The examiner noted that the Veteran suffered from a recurrent calcaneal spur to the right posterior heel without signs and symptoms consistent with plantar fasciitis and his recurrence of a right heel spur (exostosis) was not uncommon, according to the medical literature.  The examiner further noted that the Veteran's current disability was with lateral movements, walking on uneven surfaces and weakened movement of the right foot while climbing stairs.  Given the surgical debridement of the right Achilles tendon, it was not surprising that these motions would induce pain and weakness in the examiner's opinion.   The examiner characterized the Veteran's right foot disability as moderate in severity, with pain minimally limiting his functional ability during flares of the right foot as the Veteran had adjusted activity due to his right foot condition.

The Board finds that, for the entire appeal period, Veteran's residuals of a right heel and Achilles surgery manifests as complaints of pain and weakness with objective evidence of pain at the insertion of the Achilles at the posterior calcaneous and distal Achilles tendon.  He was also found to experience pain and weakness with lateral movements, walking on uneven surfaces or climbing the stairs.  The clinical evidence further suggested that there was foot pain and weakness on lateral movements.  To the extent that these symptoms resulted in a moderate foot injury, the currently assigned 10 percent rating accounts for these symptoms.  Evidence of edema, instability, weakness or callosities were not found on objective examination.  The October 2011 VA examination noted that lateral movements to the Veteran's right foot caused pain and weakness.  The examiner also noted that the Veteran used anti-inflammatory medications and stretching to manage his symptoms, which the Veteran also testified to using such treatment to manage his symptoms during his July 2011 hearing.  The Veteran also reported being able to stand for 30 to 60 minutes and walk for more than one-half mile before aggravating his pain.  Therefore, absent more severe symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  In this regard, the objective findings and the Veteran's lay statements fail to show moderately severe foot injury residuals.  In fact, after examination and a discussion with the Veteran the VA examiner in October 2011 stated that the Veteran's service-connected right foot disability is described as moderate.

The Board also finds that a higher rating is not warranted based on functional loss due to pain, weakness, etc., or during flare-ups.  A 2011 VA examiner stated that pain minimally limits functional ability during flare-ups.  In 2007, the examiner stated that was no significant effect on daily activities.  The examiner also stated that without resort to mere speculation, additional limitation by pain, fatigue, weakness or lack of endurance due to repetitive use during or not during flare-ups could not be expressed.  In 2009, the examiner stated that there is additional limitation of motion or function impairment during flare-ups as the Veteran reported he could not do any impact activity to stay in shape and that prolonged standing and lateral motion was difficult to do.  It was reported that there was no significant effect of the condition on the Veteran's occupation as pastor, with exception of prolonged standing which might require use of a pulpit.  The examiner stated that there was no significant effects on his daily activities.  The examiner reported that the Veteran's service-connected right foot disability had a moderate effect on standing and walking.  A review of the overall evidence fails to show functional impairment due to pain, weakness, etc. or flare-ups which results in moderately severe residuals of the service-connected right foot.

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet and ankles.  The Veteran does not have flatfeet, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, a weakened foot or characteristic calluses as documented in the VA examination reports and clinical evidence; therefore, consideration of Diagnostic Codes 5277 through 5283 are not warranted.  In addition, he was not found to suffer from ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or malunion of the astragalus, as documented in the VA examination reports and clinical evidence.  Moreover, his right ankle range of motion was found to be normal in October 2011 while dorsiflexion was found to be limited to 10 degrees in August 2009.  Although the term "moderate" is not defined with regards to limitation of ankle motion, given that range of motion was found to be normal in October 2011, the Board finds that the limitation of motion documented in August 2009 does not reflect moderate limitation of ankle motion.   Consideration of Diagnostic Codes 5270 through 5274 are therefore not warranted.

The Board has also considered whether a separate rating is warranted 
under any other potentially applicable diagnostic code related to the feet and ankles.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's residuals of a right heel and Achilles tendon surgery.  As discussed above, the symptoms associated with the Veteran's disability-namely pain and weakness with lateral movements or walking on uneven surfaces-are contemplated in the application of Diagnostic Code 5284.  Moreover, as previously discussed, the Veteran does not have flatfeet, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, a weakened foot, characteristic calluses, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus or an astragalectomy which could, potentially, support the award of a separate rating in this case.



C.  Other Considerations

The Board has considered whether staged ratings under Fenderson, are appropriate for the Veteran's service-connected residuals of a right heel and Achilles surgery; however, the Board finds that his symptomatology has been stable during the course of this appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals right heel and Achilles surgery with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  In this regard, the assigned rating fully address his symptomatology, including pain and weakness with lateral movements or walking on uneven surfaces.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
  
The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran has reported that he works full-time as a pastor.  He does not allege, and the record does not show, that his service-connected disability has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for residuals of a right heel and Achilles tendon surgery is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


